Citation Nr: 0420994	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  99-03 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a thoracic spine disability.  

2.  Entitlement to an initial rating in excess of 40 percent 
for a lumbar spine disability.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from October 
1958 to October 1978.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

In March 2001, January 2002, and May 2003, this case was 
remanded to the RO for additional development.  While the 
case was in remand status, the RO assigned a separate 10 
percent evaluation for a thoracic spine disability and 
assigned a 40 percent evaluation for a lumbar spine 
disability.  The separate rating was effective from the date 
of initial grant of service connection.  Despite this action 
by the RO, the claims of higher ratings for these 
disabilities remain at issue on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993) (a claim remains in controversy where 
less than the maximum available benefits is awarded).  The 
case has been returned to the Board and is ready for further 
review.  

In December 2001, the veteran appeared before the undersigned 
Veterans Law Judge, and gave testimony in support of his 
claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  As the veteran's claim was filed prior to November 9, 
2000 and was not final as of that date, the VCAA applies in 
this case.

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

The veteran must have notice of the type of evidence 
necessary to substantiate his claim and the division of 
responsibilities between the veteran and VA in obtaining that 
evidence.  See Quartuccio, supra.  

The Rating Schedule provides that slight limitation of motion 
of the lumbar spine warrants a 10 percent rating and moderate 
limitation of motion warrants a 20 percent rating.  A 40 
percent rating is assigned for severe limitation of motion of 
the lumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  A noncompensable rating is assigned for lumbosacral 
strain with slight subjective symptoms only.  A 10 percent is 
assigned for a lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating is assigned for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating is warranted for severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation on 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  The Board notes that a 40 percent 
rating is the maximum rating available under Diagnostic Code 
5295 (2003).  

Under DC 5291, limitation of motion of the thoracic spine 
will be assigned a noncompensable rating for slight 
limitation of motion, a 10 percent rating for moderate 
limitation of motion, and a 10 percent rating for severe 
limitation of motion.  38 C.F.R. § 4,71a, Diagnostic Code 
5291 (2003).  

The regulations used to evaluate diseases and injuries of the 
spine have changed twice since the veteran's claims were 
filed.  These changes became effective on September 23, 2002, 
and on September 26, 2003. See 38 C.F.R. § 4.71a (Diagnostic 
Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 
5294, 5295) (2002); 67 Fed. Reg. 54345 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003); 
68 Fed. Reg. 51454-58 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243)).  

While the veteran was informed in the May 2004 supplemental 
statement of the case of the new criteria effective September 
26, 2003, it does not appear that the veteran has received 
notice of the interim criteria which became effective on 
September 23, 2002.  Because these changes took effect during 
the pendency of the veteran's appeal, the question arises as 
to which set of rating criteria applies.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (the rule of Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), that the version most 
favorable to the claimant be applied when there has been a 
change in rating criteria has been overruled to the extent 
that it conflicts with authority established by the U.S. 
Supreme Court and the Federal Circuit).  Nevertheless, the 
veteran has not been put on notice of the twice-changed 
regulations and given the opportunity to argue his case with 
respect to these changes.  

Furthermore, the RO has not been afforded the opportunity to 
evaluate the veteran's service-connected disabilities under 
the revised criteria for rating diseases and disabilities of 
the spine.  In the Board's opinion, the veteran could be 
prejudiced as a result of the Board addressing this matter in 
the first instance. 

As such, the veteran should be specifically advised by the RO 
of the new and the old rating criteria for evaluating 
diseases and disabilities of the spine, including 
intervertebral disc syndrome, and the RO should specifically 
evaluate his claims under 38 C.F.R. § 4.71a as it existed at 
the time he filed his claims, and as amended two times during 
the pendency of his appeals. See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 
5292, 5293, 5294, 5295) (2002); 67 Fed. Reg. 54,345-49 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a (Diagnostic Code 
5293) (2003)); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243)).

In May 2003, the Board remanded this claim to the RO for 
additional development.  The Board requested that the veteran 
be scheduled for a VA orthopedic and for a neurological 
examination regarding his thoracic and lumbar spine 
disabilities.  As the veteran's representative has pointed 
out, a neurological examination was not performed.  In 
addition, while the orthopedic examiner referred to some 
neurological findings, the information specifically requested 
in the Board's remand was not provided.  

When a Board remand is not complied with, as is the situation 
in this case, it is necessary to remand the case until full 
compliance is achieved.  See Stegall v. West, 11 Vet. App. 
268 (1998).  In Stegall, the Court held that a remand by the 
Board imposes upon the Secretary of VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board erred in failing to insure 
compliance.  Id.

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:


1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the notice 
required under the new law, the RO should 
ask the veteran to provide information 
regarding all medical treatment for the 
disabilities at issue here that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The veteran should be scheduled for a 
VA neurological examination.  The veteran 
must be informed of the potential 
consequences of his failure to report for 
any scheduled examination, and a copy of 
this notification must be associated with 
the claims file.  

The claims file, a copy of this remand, 
copies of 38 C.F.R. § 4.71a (Diagnostic 
Codes 5285, 5286, 5287, 5288, 5289, 5290, 
5291, 5292, 5293, 5294, 5295) (2002), 67 
Fed. Reg. 54,345-49 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a 
(Diagnostic Code 5293 (2003)), and 68 
Fed. Reg. 51454-58 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5242, 5243)), along 
with any additional evidence obtained 
pursuant to the requests above, should be 
made available to the examiner for 
review, and the examiner must indicate in 
the examination report that this has been 
accomplished.  

The examiner should determine the current 
neurological manifestations of the 
veteran's service-connected thoracic 
spine and lumbar spine disabilities.  All 
indicated tests and studies deemed 
necessary should be conducted.  Clinical 
findings should be elicited and recorded 
in conjunction with the criteria set out 
in the rating schedule under both the 
old, the interim and the current rating 
criteria.  As such, the examiner should 
address the criteria set out in the 
regulations in relation to both the 
veteran's thoracic spine and his lumbar 
spine disabilities.   The examiner should 
identify symptoms and describe the 
nerve(s) affected, or seemingly affected 
by nerve root compression.  The symptoms 
should be characterized as causing mild, 
moderate, or severe incomplete 
paralysis/neuritis/neuralgia or complete 
paralysis for each nerve affected.  In 
addition, after reviewing the veteran's 
complaints and medical history, the 
examiner should render an opinion, based 
upon his or her best medical judgment, as 
to the extent to which the appellant 
experiences functional impairments, such 
as weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc., and should equate 
such problems to the rating criteria.  
The rationale for all opinions should be 
explained in detail.  

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

4. After complying with the notice and 
duty-to-assist provisions of the VCAA 
regulations, the RO should re-adjudicate 
the claims, including evaluating his 
service-connected thoracic spine or 
lumbar spine disabilities under 38 C.F.R. 
§ 4.71a as it was at the time the veteran 
filed his claim, and as amended two times 
during the pendency of his appeal, and 
considering whether assignment of 
"staged" ratings is appropriate for 
either service-connected disability.  
Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.71a (Diagnostic 
Codes 5285, 5286, 5287, 5288, 5289, 5290, 
5291, 5292, 5293, 5294, 5295) (2002); 67 
Fed. Reg. 54,345-49 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2003)); 68 Fed. 
Reg. 51454-58 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a (Diagnostic Codes 
5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243)).  Consideration should also 
be given to 38 C.F.R. § 3.321(b) (2003).  
If any benefit sought is denied, a SSOC 
should be issued.  The SSOC should 
include a complete recitation of both the 
old and the twice-changed rating criteria 
for rating disc disease. See 38 C.F.R. § 
4.71a (Diagnostic Codes 5285, 5286, 5287, 
5288, 5289, 5290, 5291, 5292, 5293, 5294, 
5295) (2002); 67 Fed. Reg. 54,345-49 
(Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a (Diagnostic Code 5293) (2003)); 68 
Fed. Reg. 51454-58 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243)).). The veteran and his 
representative should be afforded an 
opportunity to respond.  




Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



